 ARMSTRONG CIRCUIT, INCArmstrong Circuit,Inc.andLocal 228 of the Interna-tional Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada,AFL-CIO. Cases 8-CA-5805and 8-CA-5878March 19, 1971DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn October 30, 1970, Trial Examiner James FFoley issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthat the Respondent had not engaged in certain otherunfair labor practices as alleged and recommendedthat such allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Armstrong Circuit, Inc., BowlingGreen,Ohio, its officers, agents. successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.'IT IS FURTHER ORDERED that the complaint in Case8-CA-5878 be, and it hereby is, dismissed.In footnote 10 of the Trial Examiner's Decision,substitute "20" for' I0'daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE93JAMES F. FOLEY, Trial Examiner: These cases, Cases8-CA-5805 and 8-CA-5878, were brought before theNational Labor Relations Board (herein called the Board)under Section 10(b) of the National Labor Relations Act, asamended (herein called the Act), 61 Stat. 136, 76 Stat. 579,against Armstrong Circuit, Inc. (herein called Respondent),by complaints issued April 30, 1970, and June 18, 1970,respectively, and answers filed May 25, 1970, and July 20,1970 respectively.The cases were consolidated for thepurpose of hearing by an order of the Regional Directordated June 18, 1970 The complaint in Case 8-CA-5875 ispremised on an amended charge filed April 29, 1970, byLocal 228 of the International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada, AFL-CIO (herein called theUnion), and the complaint in Case 8-CA-5878 is premisedon a charge filed May 27, 1970, by the Union.It is alleged in the complaint in Case 8-CA-5805 that inviolation of Section 8(a)(1) of the Act Respondent, by itsmanager, Frank Nickens, interrogated employees, on oraboutMarch 4, 1970, in and near its Cla-Zel Theater,Bowling Green, Ohio, concerning their union membershipsand activities and sympathies for and support of the Union,and, by its manager, David Krassow, interrogated employ-ees on or about March 21, 1970, in the projection booth atitsPortage Drive-In Theater, Bowling Green, Ohio, abouttheir union memberships and activities and their sympa-thies and support of the UnionIt is also alleged in the complaint in Case 8-CA-5805 thatRespondent in order to discourage membership in theUnion, in violation of Section 8(a)(3) of the Act, on orabout March 13, 1970, terminated the employment of JohnDurliat as a projectionist at the Portage Drive-In Theaterand, untilMarch 21, 1970, limited his employment byRespondent to 2 days a week at its Cla-Lel Theater, on orabout March 21, 1970, discharged Durliat, for the reasonthatDurliat had joined, assisted, and favored the Unionand engaged in other concerted activities for the purpose ofcollective bargaining and other mutual aid and protection,and, on or about March 25, 1970, discharged Richard Earlfrom his job as projectionist at the Portage Drive-InTheater because he had joined, assisted, or favored theUnion or engaged in other concerted activities for thepurpose of collective bargaining or other mutual aid andprotectionIt is alleged in the complaint in Case 8-CA-5878 that theprojectionists or motion picture machine operators Respon-dent employs at its Portage Drive-In Theater constitute aunit of employees appropriate for purposes of collectivebargaining within the meaning of Section 9(a) of the Act,and during the month of February 1970, and continuouslythereafter, a majority of the employees in this unit selectedthe Union as bargaining representative, but, although theUnion on or about March 21, 1970, and thereafter,particularly April 4 and May 6, 1970, requested Respon-dent to bargain collectively with it with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment for the projectionists at the189 NLRB No. 20 94DECISIONSOF NATIONALLABOR RELATIONS BOARDPortageDrive-In Theater, Respondent, in violation ofSection 8(a)(I) and (5) of the Act, has refused to do so, andwhile indicating it would bargain if the Union demonstrat-ed it represented a majority of the projectionists, it hasengaged in the interference with and restraint and coercionof employees, violative of Section 8(a)(l) of the Act, and thediscriminatory discharging of projectionists, violative ofSection 8(a)(3) of the Act, alleged in the complaint in Caseof Section 8(a)(3) of the Act, alleged in the complaint inCase 8-CA-5805, to dissipate and destroy the Union'smajority representation of projectionists at the PortageDrive-In Theater.Respondent denied in its answers to the complaints theillegal conduct alleged in them.A hearing on the complaints and answers was held beforeme on July 21 and 22, 1970, in Toledo, Ohio. The partieswere afforded an opportunity to present evidence, makeoral argument, and file briefs. Briefs were filed by GeneralCounsel and Respondent, after the close of the hearingFINDINGS AND CONCLUSIONS1.THE BUSINESSOF RESPONDENTRespondent, an Ohio corporation, with its principaloffice and place of business in Bowling Green, Ohio, isengaged in the operation of approximately 13 motionpicture theaters located in Toledo, Bowling Green, andother cities in the State of Ohio Respondent, a member ofthe Toledo Theater Association, annually receives grossrevenues in excess of $500,000 from the operation of itstheatersAnnually, it receives goods and materials with avalue in excess of $50,000 at its various theaters in Ohiodirectly from sources outside the State of Ohio. I find thatRespondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and the assumption ofjurisdiction will effectuate the purposes of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union isa labor organization within the meaning ofSection 2(5) of the Act.A.The IssuesThe issues to be resolved are:Did Respondent's managers, Nickens and Krassow,interrogate employees Durliat, Espen, and Earl withrespect to union membership and activity in violation ofSection 8(a)(1) of the Act?Did Respondent'smanager,Nickens, deny employeeDurliat hisjob ofprojectionist at the Portage Drive-InTheater and remove him from his job at the Cla-ZelTheater as part-time projectionist,and fill-in on otherwork because of Durliat'sunionmembership andactivity?Did Respondent'smanager,Nickens, remove Rich-ard Earl from his job as projectionist at the PortageDrive-In Theater and offer him only limited worktimeat the Cla-Zel Theater because of his union member-ship and activity?Did Respondent refuse to bargain with the Unionfor a unit of projectionists at the Portage Drive-InTheater after it had dissipated and destroyed themajority by denying Durliat employment as a projec-tionistat this theater and removing Earl from hisprojectionist job at this theater?B.Background EvidenceRespondent in 1967, 1968, 1969, and 1970 operated indowntown Building Green,Ohio, an indoor theater calledthe Cla-Zel Theater and a drive-in theater on the outskirtsof Bowling Green called the Portage Drive-In Theater.These two theaters were 2 of the chain of 13 theatersoperated by Respondent in Northern Ohio. Respondent, in1970, was building a third theater in downtown BowlingGreen to be called Stadium I and II. It had not beenopened in July 1970 when the hearing was held in Toledo,Ohio.The main office Respondent has for the entiretheateroperation is located in the Cla-Zel Theaterbuilding, Bowling GreenThe Union with its principal office in Toledo, Ohio,operated principally in Toledo, but did represent projec-tionists in small commuities in the Toledo area.In 1970 itbecame active in organizing the projectionistsemployed byRespondent at the Portage Drive-In and the Cla-Zel. TheUnion so informed Respondent in letters of January,March, and May, 1970, and orally in March and April1970. It had an interest in organizing these employees, asfar back as 1963, which became fairly active in 1967. Thisinterest in organizing will be discussed more fullyinfra.Respondent's president has been and is Jack Armstrong.Fred Nickens, who has been employed by Respondent atleast17 years,isRespondent's citymanager for BowlingGreen. He has the overall authority for the operation of theCla-Zel and the Portage Drive-In. While he personallyoperates the Cla-Zel, he appoints a manager to operate thePortage Drive-In.The drive-in is open from late March orearly April to late October or early November, dependingon the weather. The manager of Portage Drive-In for 1969was a Mike Hoffman. On or about March 1, 1970, Nickensappointed David Krassow,18 years old,as manager of thisdrive-in.He had been employed by Respondent since1967, as lot boy at the Portage Drive-In during thesummers of 1967 and 1968, at Respondent'sCedar PointTheater, away from Bowling Green, during the summer of1969, and at the Cla-Zel as doorman since Setember 1969He was appointed a manager trainee at the Cla-Zel inJanuary or early February 1970.In 1970, Respondent has had three projectionists at theCla-Zel. Joseph Espen, first employed by Respondent in1961 as an usher and who became a projectionist in 1963, isthe regular projectionist.In 1970,and for several years, hehas also beenemployed at Phil's TV Shop in Toledo.Cordel Coy was a part-time projectionist at Cla-Zel untilMarch 25, 1970. He also worked as a doorman until March25On March 25, 1970, he was assigned the job of regularprojectionist at the Portage Drive-In Theater. The thirdprojectionistwas John Durliat. He was a part-timeprojectionist there in the period from November 1968 until ARMSTRONG CIRCUIT, INC.the Portage Drive-In opened in March 1969, and after thedrive-in closed in November 1969 until his employment atthe Cla-Zel was terminated on March 21, 1970.In 1969, David Clingo was the regular projectionist at thePortage Drive-In. He was assisted by John Durliat as part-time projectionist. Clingo left the job of projectionist inmidsummer 1969, and Respondent appointed Durliat inhis place and appointed Richard Earl part-time projection-ist.On or about March 1, 1970, in preparation for the newseason at Portage Drive-In to begin later in the month,Nickens appointed Richard Earl to be its regular projec-tionist.There is no evidence of any conversation ordiscussion between Nickens or Krassow on the one handand Durliat on the other about Durliat returning to thePortage Drive-In as the regular projectionist for the 1970season even though Durliat had been the regular projec-tionist there in 1969, beginning in midsummer, and Earlhad merely been the part-time projectionist who filled infor Durliat when he was not working. There is no evidencethat Durliat made any inquiry about his not being assignedto this job after Earl was appointed to it. Earl and Durliatwere good friends, and Durliat would have knowledge ofEarl's appointment. Respondent terminated Earl's employ-ment as the projectionist at the Portage Drive-In on March25, 1970. He was replaced by Cordel. In April 1970,Nickens assigned Clingo, the regular projectionis at thePortage Drive-In for the first half of the 1969 season, to bea projectionist at the Portage Drive-In.C.The Union Activityand Respondent'sInterrogationIn January 1970, Espen, a projectionist or motion picturemachine operator at Respondent's Cla-Zel Theater, visitedat the Cinema III Theater, Toledo, Ohio, Morris Liggett,business agent of the Union and a projectionist at theCinema III. This theater was operated by HeadstoneManagement. Espen signed a card furnished to him byLiggett on which he authorized the Union to act as hisbargaining representative. He also signed an applicationfor membership in the Union furnished to him by Liggett.There is no evidence of the date the Union, according to itspolicy, agreed to represent Espen or accepted him into itsmembership. I find from the evidence of record that Espenwas a member of the Union and represented by the Unionand that Espen was represented by the Union by March20, 1970. In early February 1970, Durliat, then working asa part-time projectionist at the Cla-Zel, and Earl, workingas a part-time doorman at the Cla-Zel, but destined to beappointed on March 1, 1970, as regular projectionist at thePortage Drive-In, went to Cinema III Theater in Toledo tovisitLiggett, and then visited him at his home in Toledowhen they found he was there and not at the theater. Therethey signed documents giving the Union authorization torepresent them, and filled in and signed applications formembership in the Union, furnished by Liggett. TheUnion, at a regular meeting held on March 3, 1970, agreedto represent Durliat and Earl, and at a regular meeting onor about April 7, 1970, accepted them into membership ofthe Union. Liggett inserted the date March 3, 1970, on theauthorizations, and the corresponding secretary of the95Union inserted the date April 7, 1970, on the membershipapplications.On the application for membership form, Durliat statedhe had been employed 2 years as a projectionist and hadworked at the Portage Drive-In Theater. He also statedthat at the time he filled in the application form he wasemployed as a projectionist at the Cla-Zel Theater. He didnot state on the form that he was employed as projectionistat the Portage Drive-In Theater at the time he filled it in,although he had been the regular projectionist there for halfof the 1969 season, and obstensibly would return there asregular projectionist for the 1970 season. Earl, like Durliat,stated on his application that he had been employed as aprojectionist, but for 1 year. He also stated, like Durliat,that he had worked as a projectionist at the PortageDrive-In.Unlike Durliat, he stated he was employed as aprojectionist at the Portage Drive-In at the time he filled inthe form. At this time he was actually employed as apart-time doorman at the Cla-Zel. However, he had beenthe part-time projectionist at the Portage Drive-In frommidsea son 1969 until the theater closed in November 1969.Although from that time in November 1969 until March 19,1970, he worked part-time as a doorman at the Cla-Zel, itwas reasonable to assume that he would return to thePortage Drive-In as projectionist when the season openedinMarch 1970. As it turned out, he was appointed onMarch 1, 1970, as regular projectionist at the PortageDrive-In for the 1970 season. Both Durliat and Earl statedon the authorizations that they wished the Union torepresent them as bargaining representative with respect totheir employment by Respondent without designating theplace or places at which Respondent employed them.On Wednesday, March 4, 1970, the day after the Unionagreed to act as bargaining representative for Durliat andEarl,Nickens had conversations with Durliat and Espenabout activity by the Union to organize Respondent'semployees in Bowling Green. Durliat, who worked asprojectionistMonday and Friday at the Cla-Zel, and filledinasprojectionist and on other jobs at that theaterwhenever he could on other days of the week, had come tothe Cla-Zel on Wednesday, March 4, 1970, for his weeklypaycheck.Nickens testified thatWilliamHerring, theofficialof Respondent in charge of the concessions forRepsondent's theaters, informed him that he had heard thatDurliat and Espen were mixed up in some sort of unionactivity, and that he said to them he had heard rumors ofunion activity and asked them if they had any informationabout it or had been contacted by the union.Durliat testified that he was standing in the theatertalking to Earl when Nickens came along, walked him outof the theater to a place under the marquee, and said to himthat a rumor had reached him that he had joined theUnion; he replied that he had heard nothing of the rumor;and, then Nickens asked him if he had been approached byanyone from the Union or if he had approached anyoneconnected with the Union and that he answered no to bothquestions. Durliat further testified that Nickens said to himto think for a minute, and then tell him if he had joined theUnion, and that he said in reply to Nickens that if he was tohear anything about a rumor he would let him know. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDNickens denied he said to Durliat anything in connectionwith membership in the Union.Espen testified that, when he was in the projection boothat the Cla-Zel during the evening of March 4, 1970,operating the motion picture machine, Nickens came intothe booth and said to him he had heard in Jack Armstrong'soffice that the Union was attempting to organizeBowlingGreen and asked him if he knew anything about the matter,and if he had joined the Union or was planning to join theUnion, and he answered no to both questions Espenfurther testified that Nickens asked him if there was anyoneelse in the union business,and he answered no, and thatNickens then said "You know if you ever join the Union,you cannot be a manager in the Armstrong Circuit "Nickens denied he said anything to Earl about membershipin the Union or union membership.The Portage Drive-In opened on March 20, 1970, for the1970 season. Earl, who was appointed on March 1, 1970, asthe regular projectionist for the 1970 season, had beenexcused from working on March 20 and 22, 1970. He wasactive on March 20, either as performer or producer of atalent show at the high school he attended. He was aparticipant in a choir concert on March 22 He worked,however, on March 21, 1970 During the latter part of theshow,DavidKrassow, the manager of the PortageDrive-In, came into the projection booth and asked himthe question, "Have you talked to anybody from the bigcity lately"' Earl answered that he did not know whatKrassow meant, that he did not know anyone from the bigcity.The big city in relation to Bowling Green is ToledoBowling Green is a small college town within the marketarea of Toledo.As foundinfra,inToledo, Ohio, on March 20, 1970, theUnion informed Thor Hauschild, a representative ofRespondent, that it represented the projectionists at thePortageDrive-In Theater and asked for a meeting withRespondent for negotiation of a collective-bargainingcontract for these projectionists. The Union repeated theclaim that it represented the PortageDrive-Inprojection-ists and the request for a meeting to negotiate a contract forthem, in a letter dated March 20, 1970, which it sent onMarch 20, 1970, by mail, from Toledo to Jack Armstrong,president of Respondent, at Respondent's address in theCla-ZelTheater Building in Bowling Green, and whichRespondent received on March 21, 1970 Earl testified heunderstood Krassow to mean the Union by the words"anybody from the big city" in the question he asked himon the evening of March 21 Krassow testified as a witnessfor Respondent, but in his testimony there is no reference toEarl's testimony of the conversation he had with Earl on theevening of March 21, 1970On the demeanor of Durlfat, Espen, Earl, Nickens, andIAs stated Durhat was 18 years of age and married He wouldgraduate from high school in June 1970 and did He was first employedby Respondent in August 1968 as lot boy at the Portage Drive-InWhenthe drive-in closed for the season in November 1968, he worked part timeat the Cla-Zel until the drive-in opened in April 1969 for the 1969 seasonAt the Cla-Zel he worked as doorman,projectionist,and janitor In April1969Durliatwas assigned to the job of part-time projectionist at thedrive-inHe also performed other jobs at the drive-inInmidsummer,David Clingo, the regular projectionist, left employment at the drive-inNickens or Mike Hoffman, the drive-in manager,appointed Durlfat asregular projectionist and Richard Earl as his replacement Durliat workedKrassow, and their oral testimony or lack of it, consideredin the context of the record as a whole, I credit thetestimony of Durlfat, Espen, and Earl where it is in conflictwith the testimony of Nickens and Krassow, and I creditthe testimony of Durliat, Espen, and Earl with respect tothe matters related in their testimony.D The Discharges1.DurliatDurliat did not work as projectionist at Respondent'sPortage Drive-In Theater at any time during 1970 seasonwhich opened March 20, 1970 He worked there onMonday, March 9, 1970, assisting Manager Krassow andthe custodian in preparing the projection equipment for thenew season He testified that early in 1970 he had givenNickens a list of things that should be done in thegetting-ready work, and Nickens had instructed him at thattime to do the cleaning of the projection equipment and thesmall repairs on it Tuesday, March 10, he asked Krassow iffurther work was to be done at the drive-in and Krassowanswered no, and that on Friday, March 13, he askedNickens if he was to continue the repair of the projectionequipment at the drive-in, and Nickens answered that hedid not want him going out there anymore, that there wasnothing further for him to do. According to Durliatone-half of the items he had placed on the list had beencompleted when he talked to Nickens on March 13On Tuesday, March 10, 1970, or Wednesday, March 11,1970, Nickens informed Durliat that Armstrong, presidentofRespondent, would like to see him It was about hislongstanding request to Nickens that Respondent appointhim to the position of manager trainee As early as July1969,Durliat had informed Nickens that he wished anappointment to this position. Nickens told him he would soinform President Armstrong Durlfat on several occasionsafter July 1969 reminded Nickens that his objective was anappointment to this position.'By early February 1970, Durliat had received no responseto his request for a position as manager trainee Krassowhad been made a manager trainee at the Cla-Zel in January1970 or early February 1970 He then went to Liggett, thebusiness agent of the Union, and signed the authoriztionand filled in and signed the application for membership.About the same time he also applied to the Bowling Greenoffice of the Norhtern Ohio Telephone Company for a job.Durliat and Nickens went to see President Armstrong inthe latter's office onMarch 10 or 11, the day Nickensinformed Durliat that Armstrong wished to talk to himArmstrong and Durhat discussed the latter's interest inbecoming a manager trainee Armstrong said to Durlfaton the average of 6 days a week as projectionist After the drive-in closedinNovember 1969 for the 1969 season,Durliat worked as doorman at theCla-ZelAbout Christmas time he began working Monday and Fridayevenings as projectionistHe filled in as extra projectionist on Saturdayafternoon and Sunday afternoon or evening He sometimes worked asdoorman on Tuesday, Wednesday, and Thursday At the drive-in in 1969Durliat was paid 10 each weekday evening and $12 each weekend eveningfor working as a projectionist The same rateof paywas in effect at thedrive-in for the 1970 season Atthe Cla-Zel he received$6 and then $7 forprojectionistwork, and $1 25 per hour for work as doorman anddelivering concessions material to other theaters ARMSTRONGCIRCUIT, INC97that in this position he may have to be sent to one of theother theaters away from Bowling Green He asked him ifhe would have any objection to such an assignment. Durliatsaid he would have to discuss such a possibility with hiswifeArmstrong said to him to discuss it with his wife, andthat they would meet again at Armstrong's office at 2:30p.m the following Monday afternoon. This Monday wasMarch 16, 1970Armstrong asked Durliat if he had discussed aspects oftheater operation with other persons, and he answered thathe had discussions with Espen, Earl, and Coy about themArmstrong also asked him if he discussed them withNorman Crellar, a member of the Union 3 years before,who had been employed at the Portage Drive-In in 1967,and he answered that all he knew was that Crellar had anelectronics' shop downtown in Bowling Green and hepatronized itAbout the time Durliat talked to Armstrong he wasnotified by Northern Ohio Telephone Company that hecould have a job there if he filled in the necessary papersHe completed the papers on Friday afternoon, March 13,1970 He was given a starting date of Tuesday, March 17,1970Durhat testified that on the morning of Monday,March 16, he talked to Nickens at the Cla-Zel and told himhe had been offered a job by the telephone company Hesaid they had a plan for employees who were attendingschool and it looked good He asked Nickens if he shouldcontinue to be available for a manager position, if oneshould arise, or take the job at the telephone company, andNickens answered that it was his decision The job startedat I p m and was not for more than 5 hours each of thedays he attended schoolOn Monday afternoon, March 16, Nickens and Durliatwent to Armstrong's office to discuss further the managertrainee positionArmstrong did not appear Durlfat toldNickens that he had decided to take the job at the telephonecompany, and Nickens then said that there was no point inwaiting for Armstrong since he decided not to take themanager trainee positionAs stated,DurlaitworkedMonday evening at the Cla-Zel as projectionist. While hewas operating the projection machine, Armstrong enteredthe projection booth where Durhat was, apologized for hisfailure to appear, said to Durliat that Nickens had informedhim that he was no longer interested in the trainee job, andthat if there was anything he could do to help him he would.According to Durlfat, he said that he would continue tooperate the projection machines, and Armstrong answeredthat his doing that work would be decided between him andNickensDurliat's next work night as projectionist wasFriday, March 20Durhat began employment at the telephone company onMarch 17, 1970 On Wednesday evening, March 18, hewent to the Cla-Zel to pick up his weekly paycheck He hada conversation with Nickens Nickens said he couldcontinue to work as projectionist on Monday and Fridayevenings and could do extra work as projectionist onSaturday afternoon,March 21, and Saturday afternoon,March 28. Durhat worked on Friday evening, March 20,and Saturday afternoon, March 21. When he finished workSaturday afternoon, Nickens said he would like to talk tohim. He said things were not working out, that he would notbe at the Cla-Zel much longer, that he had to get thingsorganized,andwas putting him on the projectionemergency list. Durlrat asked if that meant he would r,)twork as projectionist on Monday and Friday evenings, oron Saturday afternoon, March 28, and he said yes. Durliatasked if he would be there Tuesday and Nickens answeredthat Krassow would be there. According to Durlrat he thensaid he would stop by and pick up his check at that time,and would probably see him in court.Nickens was still at the Cla-Zel Theater at the time of thehearing, July 21 and 22. As statedinfra,March 21, 1970,was the day Respondent received the Union's letter ofMarch 20, 1970, in which it stated it represented theprojectionists at the Portage Drive-In and the Cla-Zel, andrequested negotiations for contracts for projectionists at thePortage Drive-In, Cla-Zel, and Stadium I and II Espenasked Nickens on March 22, 1970, why Durlrat had beenfired, and he replied that he was not going to work out, thathe had offered him a good manager trainee job, and herefused it. Espen asked Nickens at this time if he was madat him for joining the Union, and he answered he had notknown he joined the Union. This is Espen's testimonyNickens corroborated it, and added that he also said he hadnothing against union membership. I credit both Espen andNickens 21have made the above findings after evaluation of thedemeanor testimony and oral testimony of Durliat andNickens and of Espen insofar as it relates to the dischargeof Durliat This evidence has been considered in the contextof the record as a whole. Nickens testified that in theconversations he had with Durliat in 1969 and in early 1970aboutDurliat's application for a position of managertrainee,Durliat had informed him that he did not wish toreturn to the Portage Drive-in as projectionist, that he didnot like the job of projectionist, and that he did not likedrive-in theatersNickens also testified that nothing wassaid by him to Durliat or to him by Durlfat about Durliat'sreturning to the Portage Drive-In as projectionist for the1970 seasonDurhat, in rebuttal, denied he said he did not wish towork at the Portage Drive-In during the 1970 season Hetestified he said to Nickens he would continue to operate asprojectionist until he could step up to the position ofmanager or manager trainee He also testified that he hadto make other plans when no offer of manager or managertrainee was made He then went to the Union The evidenceshows that in early February 1970, he went to the Unionand applied at the same time to Northern Ohio TelephoneCompany for a positionOn the evidence of record, and demeanor of Nickens andDurhat, I credit Nickens' testimony. There is no evidencethat Durliat said anything to Nickens, Krassow, or anyoneelse about his not being assigned to the Portage Drive-In astNickens testified at the hearing that he told Durhat his services wouldtrainee after he had been after him for 8 or 9 months for such a positionno longer he needed He testified that during the week of March 16, 1970,and he told him he would do his best which he had done Nickens alsohe determined he would not work out since he was going to work for thetestified thatDurliat said that the position at the telephone company was atelephone compan} full time and would he in their school for an undefinitefull-time jobperiod of time and especially since he turned down the job of manager 98DECISIONSOF NATIONALLABOR RELATIONS BOARDprojectionist for the 1970 season when Earl was appointedregular projectionist there about March 1, 1970 3 Durliathad been the regular projectionist there for the latter half ofthe 1969 season, and Earl had been only his stand-in,working about one evening a week. Projectionist at thePortage Drive-In paid $10 each weekday night, and$12 eachweekend night. Projectionist at the Cla-Zel paid only $7 forbothweekday and weekend evenings. Durlfat askedKrassow on March 10, 1970, and Nickens on March 13,1970, if they wished him to finish the cleaning and repairwork he had started on the projection equipment at thePortage Drive-In on March 9, 1970 He said nothing aboutworking as projectionist.In conversations with Armstrong on March 16, and withNickens on March 18, Durliat told them he would continuehis work as projectionist at the Cla-Zel when he workedafternoons at the telephone company He did not mentionthe Portage Drive-In In his rebuttal testimony he referredto projectionist with no specific reference to that work atthe Portage Drive-In In February 1970 Durliat stated onhis application for membership in the Union that he wasemployed as projectionist only at the Cla-Zel. In regard tothe Portage Drive-In he stated only that he had workedthere Earl, on the other hand, stated on his application thathe was employed as projectionist at the Portage Drive-In,although he was then working as doorman at the Cla-Zel,and had only been Durliat's stand-in as projectionist at thePortageDrive-In during the 1969 season They weretogether when they completed the applications.There is a conflict between Nickens' testimony thatDurliat told him on March 16 that the position at theNorthern Ohio Telephone Company was full time and thathe would attend a school of the telephone company inIllinois,and Durliat's testimony that he told him it waspart-time employment from I p m. to 5 p.m I creditDurliatOn March 18, Nickens told Durhat he couldcontinue to workMonday and Friday evenings asprojectionist and fill in on Saturday afternoon as projec-tionist at the Cla-Zel. On March 18, Nickens had no reasonto believe that the job at the telephone company wouldinterfere with his work at the Cla-Zel. I credit Durliat'stestimony he told him he would be attending school inIllinoisbut that it would be in the summer after hegraduated from high school. He graduated on June 6, 1970.I find and conclude that Nickens stated on March 21, 1970,toDurliat that he could not employ him, and dischargedhim, for the reasons that the Union in its letter of March 20,1970, claimed it represented the projectionists at theCla-Zel and the Portage Drive-In, and he determined thathe would dissipate the majority that the Union alleged ithad at the Cla-Zel, and because of Durliat's membership inand assistance to the Union. Durliat's membership in andassistance to the Union reached Nickens' ears on March 4,1970.Durlfat denied both at that time Nickens wasconvinced that what he heard on March 4 was true after theUnion's representation onMarch 20 and 21, that itrepresented the projectionists at the Portage Drive-In andthe Cla-Zel.2.EarlRichard Earl, 18 years of age, was first employed byRespondent as lot boy at the Portage Drive-In at thebeginningofthe1969 season.He was appointedpart-time projectionist about the middle of the 1969 seasonClmgo, the regular projectionist, left, Durhat who was thepart-time projectionist replaced Clingo, and Earl replacedDurlfat. In November 1969, at the close of the 1969 seasonfor the drive-in, Earl was given part-time employment atthe Cla-Zel as a doorman. As stated Earl and Durhat, inearly February, went to Toledo, Ohio, met Liggett, businessagent of the Union, and signed authorizations to the Unionto act as their bargaining representative, and completedand signed membership applications. The Union agreed torepresent them on March 3, 1970, and accepted them intothe Union on April 7, 1970.On March I, 1970, Krassow or Nickens appointed Earl tobe the regular projectionist at the Portage Drive-In for the1970 season. The tentative opening date at the time of theappointment was the weekend starting Friday, March 27Earl received permission from Nickens to be absent fromthe projectionist jobMarch 27 and 28. A choir group towhich Earl belonged was making a trip to New York. Earlwoud be available to work on March 29. There is disputedtestimony about Earl's availability for the weekendbeginningMarch 20. On March 20, he was either aperformer in, or connected with, the production of a talentshow at the high school he attended, and on March 22 hewas in a concert given by the choir with which he wasconnected. According to Earl, he cleared the leave withKrassow the second week of March. Krassow testified thatEarl told him at the Cla-Zel about a week before March 20that he could not work on March 20 and 22 Krassow wasworking as trainee at the Cla-Zel and spending time at thePortage Drive-In in preparation for its opening on March20.Krassow said O.K. Krassow testified that he gave toNickens on March 15 or 16 the information Earl gave himonMarch 13 or 14 that he could only work Saturday,March 21, of the opening weekend and could not workMarch 20 and March 22. Nickens testified he received theinformation from Krassow about 4 days before March 20,thatKrassow gave him the information as soon as hereceived it from Earl. Krassow testified it slipped his mindthe first 2 or 3 days. In any event Nickens sent Cordel Coy,a projectionist at the Cla-Zel to fill in for Earl, on March 20and 22Nickens testified that he was upset because Earl did nottellhim directly that he could not work on March 20 and22, and that he had no notice of this matter until 4 daysbefore the opening. He also testified that PresidentArmstrong was displeased when he told him about the shortnotice Earl gave Earl worked on Saturday, March 21. Coyreplaced Earl on March 20 and 22 On Tuesday, March 24,Nickens telephoned Earl and told him he would like to talkto him the next day, Wednesday, March 25 Earl had aconversation with Nickens at the Cla-Zel on Wednesday,March 25 Krassow was present. Nickens told him he gaveIThere is no evidence that Respondent'srepresentatives had anyin January and February 1970 away from Respondent's place of businessknowledge of union activity until March 3 or 4 1970 The small plant ruleSeeN L R B v Roberto AlvaroMfg Coinc.327 F 2d 998 (C A 1)does not apply as Espen,Durhat and Earl conducted their union activity ARMSTRONG CIRCUIT, INC99him enough notice that he could not work March 27 and 28,but not enough notice he could not work March 20 and 22He also told him that he changed his schedule around toomuch Nickens informed him that he would not be allowedto go out to the Portage Drive-In until further notice. Hetold Earl he could continue as doorman at the Cla-Zel. Earlsaid he would consider continuing as doorman, and wouldlet him know. After talking to Durliat, he informed Nickenshe would not continue as doorman at the Cla-Zel Earlreceived $10 and $12 as regular projectionist at the PortageDrive-In, and $1.25 an hour as doorman at the Cla-Zel. Thisamounted to $4 to $ 5 per evening 4JohnMussman, employed as ramp attendant byRespondent at the Portage Drive-In for the 1970 season,testified that on Friday, March 27, 1970, when Coy insteadof Earl was projectionist at the Drive-In, he asked Krassowwhere Earl was and Krassow answered that Earl was nolonger with them as he was suspected of having connectionswith the Union, and that on Sunday, March 29, at thedrive-in,he asked Krassow if it was not illegal to firesomeone for joining a union and Krassow answered thatthatwas not the reason Earl and Durliat were givenMussman also testified that in the middle of April 1970, 2weeks after March 29 conversation, while he and Krassowwere returning by automobile from the bank, Krassow saidto him that he liked Durliat and Earl until they got mixedup in the union business and asked him to steer clear ofthem because he might tell them something they should notknow. Krassow testified that Mussman on March 27 askedhim where Earl was, but he could not remember the answerhe gave him. He testified he knew Earl was discharged as hewas present when Nickens discharged him. He also testifiedthat Nickens said to Earl when he discharged him that hewas not able to work when he was scheduled to work Inregard toMussman's testimony that he asked him onMarch 29 if it was not illegal to fire someone for joining aunion, Krassow testified that to his knowledge he was neverasked the question. His testimony is silent with respect toMussman's testimony that in answer to the question heaskedKrassow on March 29, Krassow answered thatDurliat and Earl were not told that was the reason theywere discharged. His testimony also is silent as to whetherthere was a conversation on March 29. Krassow's testimonyisalso silent with respect to Mussman's testimony that inthe middle of April 1970, Krassow said to him that he likedDurliat and Earl until they got mixed up in the unionbusiness and asked him to steer clear of them because hemight tell them something they should not know.After evaluation of the demeanor of Krassow andMussman and the oral testimony of each of themconsidered in relation to the evidence of record as a whole,I credit Mussman's testimony.EThe Alleged Refusal ToBargainOn March 20, 1970, the indoor theater owners in Toledo,Ohio, who were members of the Toledo Theater Associa-tion,were jointlynegotiatingcollective-bargaining agree-ments with the Union for these indoor theaters. Respon-dent who operates the Valentine Theater, an indoor theaterin Toledo, was represented by Thor Hauschild. Representa-tives of four other indoor theaters were also present. RalphCobourne, president of the Union, and Thomas Liggett,business agent of the Union,werepresent for the Union. Atthe negotiations, Liggett stated to Hauschild that the Unionrepresented the projectionists at the Portage Drive-InTheater and requestedameetingwith Respondent tonegotiate a collective-bargaining contract for these em-ployees. Hauschild said to Liggett he would so inform JackArmstrong, Respondent's president, but asked Liggett tosend a letter to him incorporating what Liggett had said tohim. The Union incorporated the information given toHauschildand the requestmade to him forcollective-bargaining negotiations in a letter to Armstrong,as Respondent's president, dated March 20, 1970, signed byPresident Cobourne, and sent that date by the Union fromToledo to Respondent at its address in Bowling GreenItwas also stated in the letter that the Union informedHauschild on March 20, 1970, that it represented theprojectionistsof a legalage in BowlingGreen andrequested Respondent to meet with it to negotiate contractswith it for the Cla-Zel and the new two-theater unitRespondent was buildingin BowlingGreen identified asStadium I and II. This theaterunithad not been opened bythe time of the hearing.It is not clear from the above language in the letter, orfrom the record, whether President Cobourne, in referringto the projectionistsin BowlingGreen, was referring tothoseatRespondent's theaters or all projectionistsemployed by all theater operators, or whether Respondentwas the only theater operatorin BowlingGreen,a smallcollege town. The second last paragraph of the letter whichreads, "Concerning the operators at Bowling Green, theirsigned applications are on file with the International,however, copies are available for inspection by a third partyifyou so desire," and the last paragraph which reads, "Itrust that we can consummate these arrangements in thenear future with mutual amity," appear to disclose that theUnion by Cobourne was referring only to the projectionistsat Respondent's theaters in Bowling Green.The Union, in a letter dated May 6, 1970, by Gallon andCallender, its attorneys, again demanded recognition asbargaining representative of the projectionists at thePortage Drive-In theater, and an opportunity to meet withRespondent to negotiate a contract for these employees. Inthis letter, the Union stated it stood ready to prove that itrepresented a majority of the Portage Drive-In projection-ists.Respondent did not reply in writing to the letters ofMarch 20, 1970, May 6, 1970, for recognition andbargainingOn or about April 3, 1970, the Union beganpicketing at the Cla-Zel Theater and the premises ofStadium I and II although this latter theater unit had notbeen opened. The picketing was at least partly in support of4The Union began picketing the Cla-Zel and Stadium I and II aboutShortly after the picketing started the Union requested Respondent toApril 3, 1970 At the time of the hearing, July 21 and 22, 1970, it wasreturnDurliat and Earl to their jobs Nickens testified he did not knowpicketing the Cla-Zel It did not picket the Portage Drive-In, as it was onEarlwas a member of the Union,and never talked to him about thea highway A safe place for picketing was not available Durliat, Earl,Union, and that he had some suspicions he was a member when heand Espen joined the picket line at the Cla-Zel on many occasionsjoined the picket line at the Cla-Zel 100DECISIONS OFNATIONALLABOR RELATIONS BOARDitsdemand for recognition and bargaining for the unit ofprojectionists at the Portage Drive-In. Liggett testified thatthere was no suitable place to picket at Portage Drive-In as!twas on a highway On or about April 4, 1970, PresidentArmstrong informed the Union orally that Respondentwould bargain with it for the unit of projectionists at thePortage Drive-In Theater if the Union demonstrated in anelection that it represented a majority of the employees intheunit.Liggett testified thatArmstrong's offer wasdiscussed with Respondent by the Union, but no agreementcould be reached regarding the employees who would votein the election. Liggett testified that persons other than Earland Durliat were doing the projectionists work at thePortageDrive-In. It is undisputed that Cordel Coy, theregular projectionist at the Cla-Zel, was assigned to, andperformed, the projectionist work at the Portage Drive-Infor the opening night of March 20, 1970, and the night ofMarch 22, 1970, in place of Earl, who had engagementsboth evenings in connection with programs of the highschool he attended; was assigned to the Portage Drive-Inas the regular projectionist on March 25, 1970, whenManager Nickens relieved Earl of the job of regularprojectionist at the Drive-In; and has been the regularprojectionist at the Drive-In since that date. Mussman, aramp attendant and security guard at Portage Drive-In,testified there were Coy and two other employees doing theprojectionist work there on July 21 and 22, 1970, the time ofthe hearing. Manager Nickens testified that in the middle ofApril 1970, Clingo was assigned to the Portage Drive-In asprojectionistAt the time of the hearing, July 21 and 22, 1970,Respondentwas operating four drive-in theaters (theParkside in Oregon, Ohio, the East Side in Wood County,Ohio; the Telegraph in Toledo, Ohio, and the Jesse Jamesin Toledo, Ohio) and a "hard top" theater, the Valentine, inToledo,Ohio, for which Respondent had individualcollective-bargainingagreementswith the Union forseparate units of projectionists. In a letter dated January 2,1970, to Jack Armstrong, as president of Respondent,PresidentCobourne of the Union stated that BowlingGreen had been brought into the market area of Toledoand to its doorstep by the advent of new highways, andsince Bowling Green had always been in the jurisdiction ofthe Union it was necessary that the Union become active inBowling Green for its own protection. Cobourne stated thatitwas the Union's wish that Respondent desire to employthe services of the Union in its Bowling Green theaters fortheir mutual benefit, and that it contact the Union on thismatter at its earliest convenience. Cobourne also stated thattheUnion did not have in its records any previousagreement its former business agent, Plumadore, hadreachedwithRespondent or any contract or writtencommunication covering such an agreement. In 1963, orbefore, Plumadore, a business agent of the Union until1963,who was succeeded by Business Agent Parties in1963, and then by Liggett in 1967, had some type ofcommunication with Respondent regarding recognition ofthe Union as bargaining representative for its projectionistsMobile PaintManufacturingCompany ofDelawareInc,168NLRB783, andSkaggsTransfer, Inc185NLRB No91While the UnionnotifiedRespondent on January20,1970,that itwas interested ininBowling Green. It appears from the record that theCla-Zelwas Respondent's only theater in the BowlingGreen area at that time. As stated, the headquarters of theUnion is in Toledo, Ohio, and Bowling Green is a smalltown, a short distance from Toledo. Apparently, nothingcame of this discussion. There is no probative evidence thatprojectionists at the Cla-Zel were members of the Union orhad authorized the Union to act as their bargainingrepresentativeOn July 11, 1967, Respondent, by its president, JackArmstrong, executed with the Union, by Business AgentLiggett, a written stipulation that Respondent recognizedtheUnion as the exclusive bargaining agent for a unit ofprojectionists at the Portage Drive-In Theater and thatRespondent would commence negotiations with the Unionon or before August 11, 1967, for a collective-bargainingcontract for this unit of projectionists. A contract was nevernegotiated because there was only one employee in the unitand he resigned, and his replacement was not 18 years ofage, theminimum age requirement in the Union'sconstitution and bylaws for membership in the Union orrepresentation by the Union. However, a wage agreementfor the projectionists at the Portage Drive-In Theater wasexecuted by Respondent and the UnionANALYSIS AND FINDINGS AND CONCLUSIONS OFFACT AND LAWImake the analysis and findings and conclusions of lawand fact in the following paragraphs from the foregoingevidentiary and credibility findings.Ifindand conclude that Respondent by ManagerNickens, in violation of Section 8(a)(1) of the Act,interrogated employees Durliat and Espen on March 4,1970, about their union activity and membership In earlyFebruary 1970, Durliat and Earl signed authorizations tothe Union to act as their collective-bargaining representa-tive and signed and completed applications for membershipin the Union. In January 1970, Espen signed an authoriza-tion and signed and completed a membership applicationOn March 3, 1970, the Union in a regular meeting agreed torepresent Durliat and Earl. On being informed by Herring,an official of Respondent like himself, that he had heardthat Durliat and Espen were mixed up in some sort of unionactivity,Nickens on March 4, 1970, asked Durliat if he hadapproached the Union or had been contacted by the Unionor had joined the Union, and asked Espen if he had heardthat the Union was attempting to organize Bowling Greenand if he had joined the Union or was planning to join theUnion. He also said to Espen that he could not become amanager if he joined the Union.The questions and statement of Nickens were a threat toDurliat'sand Earl's job security and other workingconditions and interfered with their rights to engage inconcerted activity, to join or assist the Union, to provide forcollectivebargaining and for other mutual aid andprotection 5For the same reasons, I find and conclude thatRespondent violated Section 8(a)(1) of the Act byrepresenting its employees in Bowling Green as their collective-bargainingrepresentative it had made no demand that Respondent-recognize orbargainwith itRespondent had no color of right to interrogate Durhat ARMSTRONG CIRCUIT, INC.101Krassow's question to Earl on the evening of March 21,1970, whether he had talked to anyone from the big citylately.The evidence shows, and I find, that Krassow wasreferring to the Union with its headquarters in Toledo whenhe said anyone from the big city. The Union notifiedRespondent orally on March 20 and in writing on March 21that it represented the projectionists at the PortageDrive-In and Cla-Zel. Earl understood the reference toanyone from the big city to be a reference to the Union. Itcan be assumed and I find that Earl had knowledge of theUnion's March 20 and 21 demands on Respondent. Durliatkept in close touch withBusinessAgent Liggett. On March4, 1970, Durliat telephoned Liggett after being questionedby Nickens. Earl knew, of course, that he himself talked toBusinessAgent Liggett in Toledo in early February andthat the Union agreed to represent him on March 3.6Ifind and conclude that Respondent, in violation ofSection 8(a)(3) and (1) of the Act, discharged Durliat onMarch 21, 1970, from his jobs at the Cla-Zel Theater ofprojectionist for 2 nights a week and replacement or fills-infor other projectionists, doormen, and ushers during theremainder of the week, and discharged Earl on March 25,1970, from his job as regular projectionist at the PortageDrive-In Theater, because they joined and assisted theUnion. The discharges were to discourage membership inthe Union and to dissipate the strength of the Union at theCla-Zel and the Portage Drive-In Theaters.The sequence of the events credited shows that Respon-dent'sdefense thatDurlfatwas discharged becauseDurliat's employment, by his own words, with NorthernOhio Telephone Company was a full-time job and hisrejection of the job of manager trainee made him anundesirable employee is clearly pretextual when it isconsidered with the evidence of the Union's notice ofmajority representation and demand for recognition andbargaining on March 20 and 21, 1970, the date of thedischarge, and the evidence that Nickens was satisfied onMarch 18, 1970, to have Durliat continue his work at theCla- Zel I Theater in spite of Durliat's decision to take a part-time job at the telephone company, which I have found waspart time, and that Durlfat informed Nickens it was parttime, and to withdraw his application for appointment as amanager trainee, and the evidence of Nickens' interroga-tion of Durliat regarding his membership in and activity onbehalf of the Union and Manager Krassow's statement toMussman that Durliat and Earl were fired because of theirconnections with the Union. Durliat was discharged on theevening of March 21 following the notice and demand fromtheUnion. He was considered to be manager material byManager Nickens and President Armstrong of Respondentonly after Respondent became aware that he may havemade a connection with the Union. Nickens testified hewas after him 8 or 9 months for the position of managertrainee. It appears to me to be more than a coincidence thaton March 9 and 10, 1970, just a few days after Nickensreceived information that Durliat made a connection withtheUnion, that Respondent should show interest inDurhat's application for a manager trainee that would takehim away from Bowling Green, after its long disinterest inhis application. Durliat's discharge was to prevent or defeatmajority representation by the Union at the Cla-ZelTheater.Earl's discharge occurred on March 25, 1970, followingthe Union's notice and demand of March 20 and 21, 1970.Earl worked Saturday, March 21, and was to work Sunday,March 29. He was to be on leave on March 27 and 28. ThePortageDrive-inwas opened only weekends at thebeginning of theseason.Manager Nickens told him onMarch 25 he was not reliable because he did not givesufficient notice that he was unable to work on March 20and 22 and because he gave the notice to Krassow insteadof giving it directly to him. Respondent relies on thisevidence as evidence of legitimate and substantialreasonsfor the discharge. But it withers away when considered withthe other evidence of record.Earl gave Krassow notice on March 13 or 14, a weekbefore he was scheduled to work on March 20. He gaveKrassow the notice at the Cla-Zel where Krassow wasmanager trainee, where Nickens was, and where he doesbusiness. Since Krassow was a member of management ofthe Cla-Zel and also manager of the Portage Drive-In, Earlwas not remiss in his responsibilities as an employee of thePortageDrive-In, but acted reasonably and responsibly,when he gave the notice to Krassow at the Cla-Zel.Nickens' complaint of only 4 days' notice that Earl had tobe replaced on March 20 and 22 should have been directedtoKrassow. Krassow forgot to inform Nickens for 2 or 3days of the notice Earl gave him, and that he said to Earl itwas O.K. to take the leave. Respondent by Nickensassigned Cordel Coy 4 days before March 20 to work inEarl's place at the Portage Drive-In on March 20 and 22.Coy worked those 2 nights. However, after the Union'snoticeofMarch 20 and 21 that it represented theprojectionists at the Drive-In reached Respondent no laterthan the afternoon of March 21, Respondent by Krassowinterrogated Earl in the evening of March 21, about talkingto the Union, and, on March 25, 1970, Respondent byNickens notified Earl that he was discharged from hisprojectionist job at the Drive-In for short and indirectnotice of his unavailability for work on March 20 and 22,even though Earl's notice was satisfactory at least untilMarch 20 or 21. Then there are Krassow's admissions onMarch 27 and 29, and in April, that Earl and Durlfat weredischarged because of connections with the Union.There is no evidence that Earl was less than an able andskillful employee. Like Durlfat, his demeanor and testimo-ny showed him to be a fine, responsible, and ambitiousyoung man. Respondent's defenseof the discharge of Earl,like that of Durliat, is specious on its face, and whenconsidered with General Counsel's evidence is pretextual.The discharge was to defeat or prevent majority representa-tion by the Union of projectionists at the Portage Drive-InTheater.I find and conclude that evidence presented by GeneralCounsel shows an impact of Respondent's conduct onrights of Durliat and Earl protected by Section 8(a)(3) andand EspenStruksnes Construction Co, Inc,165 NLRB 1062, does notquestioning Earl, even if it is assumed that Respondent was seeking to findapplyout if the Union represented a majority of the projectionists at the Portage6Krassow did not observe the requirements ofStruksnes, supra, inDrive- In following the Union's notice and demand 102DECISIONSOF NATIONALLABOR RELATIONS BOARD(1) of the Act that placed the burden on Respondent ofadvancing legitimate and substantial business justificationsfor the discharge of Durliat and Earl, and that Respondentby substantial evidence on the record as a whole has failedtomeet this burden. I further find and conclude thatGeneral Counsel, in any event, by a preponderance of theevidence on the record as a whole, has showed antiunionmotivation behind the discharges. The discharges were inviolation of Section 8(a)(3) and (1) of the Act.7I find and conclude that Respondent has not violatedSection 8(a)(5) of the Act by refusing to recognize theUnion as bargaining representative of the projectionists atthePortage 'Drive-Inor to meet and negotiatecollective-bargaining contracts with these employees It isclear and I find that a unit of projectionists at the PortageDnve-In isan appropriate unit within the meaning ofSection 9 of the Act. At the time of the demand forrecognition and bargaining, Respondent and the Unionwere parties to four separate collective-bargaining con-tracts for four separate units of projectionists at four ofRespondent's drive-in theaters. There is no evidence that aunit of projectionists at the Portage Dnve-In differs fromthe unit of projectionists at each of the other four drive-intheaters.But I have found that Durliat was an employee at theCla-Zel and not the Portage Drive-Iii] at the time thedemand for recognition was made on March 20 and 21,1970, and have found that he was discriminated against onMarch 21 while an employee at the Cla-Zel. He was anemployee at the Cla-Zel on May 6, 1970, when the seconddemand was made and he remains an employee at theCla-Zel until the discrimination is remedied, and thereaft-er until he is transferred elsewhere by Respondent in thenormal course of business and absent discrimination, or heis terminated or leaves without discrimination.WithoutDurliat, the unit at the Portage Drive-In had only oneemployee at the time the demand for recognition andbargaining was made on March 20 and 21, 1970. He wasRichard Earl. On May 6, 1970, when the Union againdemanded recognition and bargaining for the projectionistsat the Portage 'Drive-In, Cordel Coy and David Clingowere projectionists at the Portage Drive-In, and Earl hadthe status of projectionist at the PortageDrive-In.However, there is evidence that only Earl had authorizedthe Union to be collective-bargaining representative. Thereis no evidence that Coy or Clingo had given the Union thisauthorization. In addition, there is no evidence that theadditional projectionist employed between April and thetime of the hearing for the Portage Drive-In had given theUnion this authorization. At no time, therefore, has amajority of a unit of two or more projectionists at thePortageDrive-InauthorizedtheUnion to becollective-bargainingrepresentative.Respondent had no duty to bargain for the unit ofprojectionists at the PortageDrive-Inwhen it was aone-employee unit, and has not had a duty to bargain for7N L R B v Great Dane Trailers,388U S 26,34;N LR B vFleetwood Trailers Co, 389 US 375,Kamp Togs, Inc,148 NLRB 196,Cotton Lumber Company,182 NLRB No 43,N L R B v Tru-Line ProductsCompany,324 F 2d 614, 616 (C A 6), cert denied 377 U S 906,enfg 138NLRB 964,N L R B v. D'Armigene, Inc,353 F 2d 406,409-411 (C A 2),enfg 148 NLRB2,N L R B v WTVJ, Inc,268 F 2d 346, 347-348 (C Athis unit after it consisted of two or more projectionists as atno time has a majority of the projectionists authorized theUnion to act as a bargaining representative. Respondenthas not refused to bargain for the projectionists at thePortage Drive-In within the meaning of Section 8(a)(5) ofthe Act, and has not, therefore, violated this section of theAct, as alleged in the complaint .8THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with operations describedin section II, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYRespondent has been found to have engaged in conductviolative of Section 8(a)(1) and(3) of the Act.Ishallrecommend that it be ordered to cease and desist fromengaging in such conduct,and to take the affirmativeaction specified.It is designed to effectuate the policies ofthe Act.The extent of Respondent's illegal conduct calls fora broad order.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532(C.A. 4).Upon the basis of the foregoing findings of fact and theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent, in violation of Section 8(a)(1) of the Act,has interrogated and threatened employees with respect totheir rights under Section 7 of the Act to become membersof the Union, engage in union activity and other concertedactivity,and select and authorize the Union to becollective-bargaining representative.4.Respondent, in violation of Section 8(a)(3) and (1) ofthe Act, discriminatorily discharged employee John Durliatfrom his employment at Respondent's Cla-Zel Theater,BowlingGreen,Ohio, because he joined the Union,engaged in union and other concerted activity to assist theUnion, and selected and authorized the Union to be hiscollective-bargaining representative.5.Respondent, in violation of Section 8(a)(3) and (1) ofthe Act, discriminatorily discharged employee Richard Earlfrom his employment at Respondent's Portage Drive-InTheater,BowlingGreen,Ohio, because he joined theUnion, engaged in union and other concerted activity to5), enfg120 NLRB 1180,Ames Ready-Mix Concrete, Inc,170 NLRB No174, enfd 411 F 2d 1159,' (C A 8)sWestinghouseElectric Corporation,179 NLRB No. 48, 72 LRRM 1316,Joseph AWhite, d/b/a Joe White I GA,154NLRB1;Faulks BrosConstruction Co,176 NLRB No. 37, 71 LRRM 1281,Nash-Finch Companyd/b/a Jack and Jill Stores,178 NLRB No. 77, 72 LRRM 1144 ARMSTRONG CIRCUIT, INC.103assist the Union, and selected and authorized the Union tobe his collective-bargaining representative.6.Respondent has not refused to bargain with theUnion in violation of Section 8(a)(5) of the Act, as allegedin the complaint, and this allegation in the complaintshould be dismissed.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERRespondent Armstrong Circuit, Inc. its officers, agents,and assigns, shall:1.Cease and desist from:(a) Interrogating and threatening employees in regard totheir rights to become members of the Union, or any otherlabor organization, to engage in union or other concertedactivity to assist the Union, or any other labor organization,and to select or authorize the Union, or any other labororganization, to act as their collective-bargaining repre-sentative.(b) Discouraging membership in the Union, or any otherlabor organization, by discharging employees because theyjoin the Union, or any other labor organization, engage inunion activity or other concerted activity to assist theUnion, or any other labor organization, or select orauthorize the Union, or any other labor organization, to actas their bargaining representative, or otherwise discriminateagainst them in regard to the hire and tenure of theiremployment or any term or condition of employment forthe above-stated reasons.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights toself-organization, to form labor organizations, to join orassist theUnion, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining, or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which I findwill effectuate the purposes of the Act.(a)Offer immediate reinstatement to employee JohnDurliat to his formerjob or, if thatjob no longer exists, to asubstantiallyequivalent job, at Respondent's Cla-ZelTheater in Bowling Green, without prejudice to hisseniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him with interest at 6percent per annum, as provided in F.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.(b)Offer immediate reinstatement to employee RichardEarl to his former job or, if that job no longer exists, to asubstantiallyequivalent job, at Respondent's PortageDrive-In Theater, Bowling Green, without prejudice to hisseniority and other rights and privileges, and make himwhole for any loss ofearningshe may have suffered byreason of the discrimination against him, with interest at 6percent perannum,as provided in F.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and material to Respondent's compliance with theprovisons of this Order.(e) Post at its theaters in Bowling Green, Ohio, copies ofthe attached notice marked "Appendix."9 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notifythe Regional Director for Region 8, in writing,within 20 days from the date of the receipt by theRespondent of this Trial Examiner's Decision and Recom-mended Order, what steps the Respondent has taken tocomply therewith.ioIt is recommended that unless on or before 20 days fromthe date of the receipt of this Trial Examiner's Decision andrecommended Order the Respondent notifies the RegionalDirector in writing that it will comply with the foregoingrecommendations, the National Labor Relations Boardissue an order requiring the Respondent to take the actionaforesaid. It is further recommended that the complaint,insofar as it alleges a violation of Section 8(a)(5) and (1) ofthe Act, be dismissed.9 In the eventno exceptions are filed as providedby Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as providedinSection 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andallobjectionsthereto shallbe deemed waived forall purposes In the eventthat theBoard's Orderis enforced by a Judgmentof a United States CourtofAppeals, the wordsin the notice reading "Postedby Order of theNationalLaborRelationsBoard" shallbe changedto read "PostedPursuant to a Judgmentof the United States Court of Appealsenforcingan Order of the National LaborRelations Board "10 In the eventthat thisRecommended Order is adoptedby the Board,thisprovisionshall be modified to read"Notify saidRegional Director, inwriting,within 10 daysfrom the date of this Order, whatstepsRespondenthas takento comply herewith " 104DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT interrogate or threaten employees, orinterfere with, coerce, or restrain them in regard to theirrights to become members of Local 228 of theInternationalAlliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada, AFL-CIO, or any other labororganization, to engagein unionor other concertedactivity,to assistthis Union, or any labor organization,ortoselectorauthorize it to actastheircollective-bargaining representative.WE WILL NOT discourage membership in the aboveUnion, or any other labor organization, by dischargingor transferring employees because they become mem-bers of this Union, or any other labor organization, orassist it,or any other labor organization, to act as theircollective-bargaining representative, or otherwise dis-criminate against them in regard to the hire and tenureof their employment, or any term or condition ofemployment, for thesereasons.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theirrights to self-organization, to form labor organizations,to join orassisttheUnion, or any other labororganization, to bargain collectively through represent-atives of their own choosing, or to engage in any otherconcertedactivitiesfor the purpose of collectivebargaining, or other mutual aid or protection.WE WILLoffer immediate reinstatement to JohnDurliat to his former job or,if that job no longer exists,to a substantially equivalentjob at our Cla-Zel Theater,Bowling Green,Ohio,and to Richard Earl to himformer job if that job no longer exists, to a substantiallyequivalent job, at our PortageDrive-InTheater,Bowling Green, Ohio.WE WILL notifyJohn Durllat and Richard Earl ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the SelectiveService Actand the UniversalMilitary Trainingand Service Act, asamended,after discharge from the Armed Forces.All our employees are free to become,or refrain frombecoming,members ofLocal 228of the InternationalAlliance of Theatrical Stage Employees andMovingPictureMachine Operators of the United States andCanada, AFL-CIO,or any other labor organization.DatedByARMSTRONG CIRCUIT, INC.(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1695Federal Office Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.